Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments

The examiner notes that the ‘according to the determined orientation’ used in the ‘selecting at least one microphone’, and the ‘determining a change to the orientation’ step of claims 20,27,34 are read as enabled by the parameters/indications determined by microphone configuration determiner 105 configured relative to the stages shown in fig. 2, where the orientation of the apparatus defines the locations of the microphones as per the relative microphone positioning as shown in figures 4-11 relative to the apparatus.

The examiner notes the claimed ‘selecting at least one microphone signal’ is read as enabled by the selector as part of recording mode controller 123 as shown in fig. 2.

 ‘Determining a recording mode’ as used in claims 20, 27, 34 is as performed via recording mode determiner 121 defined as shown in fig. 2.

The examiner notes that the recording modes are read as defined and enabled by the specification, notably figures 2-11.

The examiner notes the method of claim 20 is read as performed by the apparatus of claim 27 using the computer program product / software of claim 34.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims 20-39 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11216239. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims a broader version of the method of providing a microphone configuration claimed by the patent, where the patent claim 1 and the application claim 20 disclose: 

20. (New) A method comprising: 
providing a device having a microphone configuration, wherein the microphone configuration comprises at least two microphones located relative to each other with respect to the device (patent claim 7: provide a microphone configuration in the apparatus); 
providing a plurality of recording modes, wherein each recording mode of the plurality of recording modes comprises selecting at least one microphone of the at least two microphones (patent claim 7 provide a plurality of recording modes); 
determining an orientation of the device (part of the step of determine a chance in orientation of the apparatus in claim 7 of the patent) , 
wherein the device is configured to be used in at least one of the determined orientations: a landscape orientation; or a portrait orientation (patent claim 7: the results of determining the change in orientation as recited in patent claim 7, noting that the orientation are defined as landscape and portrait orientation as per the patent spec fig. 15) ; 
determining a recording mode (recited in patent claim 7); 
determining the at least one microphone of the at least two microphones for use according to the recording mode and the determined orientation (part of selecting at least one microphone as recited by patent claim 7); and 
processing at least one microphone signal from the determined at least one microphone (patent claim 7).
Allowable Subject Matter

Prior art to Visser US 20120128175 Al) in view of Shaw (US 20130275873 Al) discloses a method comprising selecting an appropriate set of microphones for a recording mode selected based on an orientation of a smart phone (para. 64,65,83 Fig. 4 Visser, Fig. 71 para. 422 Shaw).  However they do not disclose the specific signal processing functions implemented by a signal processing architecture as defined in applicant’s figures 1-3.
Prior art to Huttunen et al (US 9955263 B2) teaches well known recording modes for cell phones (Col 6 lines 10-26).


Claims 20-39 would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
October 28, 2022